DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Georgescu (PGPUB: 20160174902) in view of Xiao (NPL: 1703.08524), and further in view of Sorenson (PGPUB: 20180137244).

Regarding claim 1, 9, and 11, Georgescu teaches a learning method that trains a discriminator comprising a common learning unit that includes an input unit and an output unit and a plurality of learning units each of which includes an input unit which is connected to the output unit of the common learning unit and an output unit, the method comprising: 
training the discriminator (see Fig. 1, paragraph , ), using a plurality of data sets of a medical image and an image data of a first disease region in which a first disease see Fig. 5, paragraph 60, a medical image of the patient is received; the medical image can be received directly from an image acquisition device, such as a CT scanner, MRI scanner, etc., or can be received by loading a previously acquired medical image of the patient from a memory or storage of a computer system), such that information indicating the first disease region is output from the output unit of a first learning unit among the plurality of learning units in a case in which the medical image is input to the input unit of the common learning unit (see Fig. 5, paragraph 61, position candidates are detected in the medical image using a first trained deep neural network. The first deep neural network operates directly on the voxels of the medical image, and not on handcrafted features extracted from the medical image. The first deep neural network inputs image patches centered at voxels of the medical image and calculates a number of position candidates in the medical image based on the input image patches. The first deep neural network can evaluate every voxel in the medical image or a subset of voxels in the medical image to calculate the position candidates); and 
training the discriminator, using a plurality of data sets of a medical image and an image data of a second disease region in which a second disease having at least one of a medical with the first disease appears in the medical image, such that information indicating the second disease region is output from the output unit of a second learning unit among the plurality of learning units (see Fig. 5, paragraph 62 and 65, the position candidates detected by the first trained deep neural network are augmented with orientation parameters to generate position-orientation hypotheses; the second deep neural network inputs the image patches corresponding to the position-orientation hypotheses and calculates a number of position-orientation candidates in the medical image based on the input image patches. In a possible implementation, the second trained deep neural network may be a discriminative deep neural network that inputs the image patches corresponding to the position-orientation hypotheses and for each position-orientation hypothesis calculates a probability that the corresponding image patch is target anatomical object). 
However, Georgescu does not expressly teach the training data of diseases with causal relationship.
Xiao teaches that to improve the interpretability, it is also perhaps the first time, to our knowledge, an attention based RNN model for point process is proposed. For multi-dimensional point process, our proposed attention mechanism allows each dimensional has its own attention parameters. One typical resulting utility involves decision support and causality analysis; our model is simple and general and can be end-to-end trained. We target three empirical application domains to demonstrate the superiority of the proposed method, namely, predictive maintenance, social network analysis and disease relation mining. The state-of-the-art performance on relational mining, event type and timestamp prediction corroborates its suitability to real-world applications (see page 3, lines 5-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgescu by Xiao for providing one 
However, the combination does not expressly teach expressly teach in a case in which the medical image is input to the input unit of the common learning unit.
Sorenson teach that one or more results 250 may be generated and stored in persistent storage device 224 as a part of output data 222. In one embodiment, image processing engines 113-115 can be arranged in series, in which an output of a first image processing engine can be utilized as an input of a second image processing engine, as shown in FIG. 4A. Alternatively, image processing engines 113-115 can be arranged in parallel to perform the same or different image processing operations concurrently as shown in FIG. 4B. The outputs of the image processing engines are then aggregated to generate a final result. Furthermore, image processing engines 113-115 can be arranged in both series and parallel as shown in FIG. 4C (see Fig. 1-4, paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Sorenson for providing 
 
Regarding claim 2, 10, and 12, the combination teaches wherein the common learning unit is trained, using the plurality of data sets of a medical image and an image data of a first disease region in which the first disease appears in the medical image and the plurality of data sets of a medical image and an image data of a second disease region in which the second disease appears in the medical image, (see Georgescu, Fig. 5, paragraph 2, the first trained deep neural network may be a discriminative deep neural network that inputs image patches centered at voxels of the medical image and for each voxel calculates a probability that the voxel is the center position of the target anatomical object; position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network. The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses. The second deep neural network inputs the image patches corresponding to the position-orientation hypotheses and calculates a number of position-orientation candidates in the medical image based on the input image patches) such that a feature amount data of the medical image is output from the output unit of the common learning unit in a case in which the medical image is input to the input unit of the common learning unit (see Sorenson, Fig. 4C).  

Regarding claim 3, the combination teaches wherein the discriminator is trained, using a plurality of data sets of a medical image and correct information of an anatomic part of the first disease in the medical image, such that information indicating the anatomic part of the first disease is output from the output unit of a third learning unit among the plurality of learning units (see Georgescu, Fig. 5, paragraph 65, the full parameter set (position, orientation, and scale) of the target anatomical object is detected from the position-orientation-scale hypotheses using a third trained deep neural network. The third deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation-scale hypotheses. The third deep neural network inputs the image patches corresponding to the position-orientation-scale hypotheses and calculates the full parameter set defining the pose of the anatomical object in the medical image based on the input image patches) in a case in which the medical image is input to the input unit of the common learning unit (see Sorenson, Fig. 4C).  

Regarding claim 4, the combination teaches wherein the discriminator is trained, using a plurality of data sets of a medical image and correct information of an anatomic part of the first disease in the medical image, such that information indicating the anatomic part of the first disease is output from the output unit of a third learning unit among the plurality of learning units (see Georgescu, Fig. 5, paragraph 65, the full parameter set (position, orientation, and scale) of the target anatomical object is detected from the position-orientation-scale hypotheses using a third trained deep neural network. The third deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation-scale hypotheses. The third deep neural network inputs the image patches corresponding to the position-orientation-scale hypotheses and calculates the full parameter set defining the pose of the anatomical object in the medical image based on the input image patches) in a case in which the medical image is input to the input unit of the common learning unit (see Sorenson, Fig. 4C).  

Regarding claim 5, the combination teaches wherein the discriminator is trained, using a plurality of data sets of a medical image and information indicating whether or not the second disease is present in the medical image, such that the information indicating whether or not the second disease is present is output from the output unit of a fourth learning unit among the plurality of learning units (see Georgescu, Fig. 5, paragraph 65, the full parameter set (position, orientation, and scale) of the target anatomical object is detected from the position-orientation-scale hypotheses using a third trained deep neural network. The third deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation-scale hypotheses. The third deep neural network inputs the image patches corresponding to the position-orientation-scale hypotheses and calculates the full parameter set defining the pose of the anatomical object in the medical image based on the input image patches)  in a case in which the medical image is input to the input unit of the common learning unit (see Sorenson, Fig. 4C).  

see Georgescu, Fig. 2).  

Regarding claim 8, the combination teaches wherein the medical image is a brain image (see Sorenson, Fig. 1, paragraph 103, Time-dependent analysis (TDA) tools may include time-resolved planar or volumetric 4D brain perfusion examinations acquired with CT or MR. The TDA tools may support color or mapping of various parameters such as mean enhancement time and enhancement integral, with semi-automated selection of input function and baseline, to speed analysis). 
	
Regarding claim 13, the combination teaches a discriminator that is trained by the learning method according to claim 1 (see claim 1 above).  

Regarding claim 14, the combination teaches a discriminator that is trained by the learning apparatus according to claim 9 (see claim 9 above).  

Regarding claim 15. A discriminator that is trained by the learning program according to claim 11 (see claim 11 above).  

Regarding claim 16, the combination teaches a disease region discrimination apparatus comprising: 
see Georgescu, Fig. 4, paragraph 53, a first deep neural network is trained to detect position candidates based on the training images. In a possible implementation, the first deep neural network may be a discriminative deep neural network that inputs voxels of an image as hypotheses and for each voxel calculates a probability that an image patch centered at the voxel is the object of interest); and 
the discriminator according to claim 13 that discriminates a first disease region in the medical image which is the discrimination target (see claim 13).  

Regarding claim 17, the combination teaches a disease region discrimination apparatus comprising: 
an image acquisition unit that acquires a medical image which is a discrimination target (see Georgescu, Fig. 4, paragraph 53, a first deep neural network is trained to detect position candidates based on the training images. In a possible implementation, the first deep neural network may be a discriminative deep neural network that inputs voxels of an image as hypotheses and for each voxel calculates a probability that an image patch centered at the voxel is the object of interest); and 
the discriminator according to claim 16 that discriminates a second disease region in the medical image which is the discrimination target (see claim 16).  

Regarding claim 18, the combination teaches disease region discrimination 
a display control unit that displays a discrimination result of the discriminator on a display unit (see Georgescu, Fig. 5, paragraph 66, the detected anatomical object can be displayed on a display device of a computer, for example, by displaying the medical image and indicating the pose of the target anatomical object on the medical image using a bounding box with the detected position, orientation, and scale).  

Regarding claim 19, the combination teaches a non-transitory computer readable medium for storing a disease region discrimination program that causes a computer to perform: 
a process of acquiring a medical image which is a discrimination target (see Georgescu, Fig. 4, paragraph 53, a first deep neural network is trained to detect position candidates based on the training images. In a possible implementation, the first deep neural network may be a discriminative deep neural network that inputs voxels of an image as hypotheses and for each voxel calculates a probability that an image patch centered at the voxel is the object of interest); and 
a process of allowing the discriminator according to claim 13 to discriminate a first disease region in the medical image which is the discrimination target (see claim 13).

Regarding claim 20, the combination teaches a non-transitory computer readable medium for storing a disease region discrimination program that causes a computer to see Georgescu, Fig. 1, paragraph 43, Steps 102-112 can be performed offline in a training stage and then the series of trained deep neural networks can be stored in a memory or storage of a computer system, and step 114 can be performed when a new image is received using the stored series of trained deep neural networks); and 
a process of allowing the discriminator according to claim 13 to discriminate a second disease region in the medical image which is the discrimination target (see claim 13 above).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Georgescu (PGPUB: 20160174902) in view of Xiao (NPL: 1703.08524), in view of Sorenson (PGPUB: 20180137244), and further in view of Hofmann (PGPUB: 20180360479).

Regarding claim 7, the combination does not expressly teach, wherein the first disease is thrombus and the second disease is infarction.  
Hofmann teaches that the diagnostic software can comprise any appropriate machine learning algorithm and computerized decision algorithm that have been trained using suitable training data sets such as brain atlases, for example. With the advances in neural networks and machine learning, such diagnostic software may be able to differentiate between brain haemorrhage, ischaemic infarction and other brain disorders see paragraph 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Hofmann for providing With the advances in neural networks and machine learning, such diagnostic software may be able to differentiate between brain haemorrhage, ischaemic infarction and other brain disorders with a very high degree of accuracy, as wherein the first disease is thrombus and the second disease is infarction. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 






/XIN JIA/Primary Examiner, Art Unit 2667